Title: To John Adams from Nathaniel Barrett, November 1785
From: Barrett, Nathaniel
To: Adams, John


          
            sir
            At sea, [ante 29] Nov 1785—
          
          The generous Exertions of the Marquis de la fayette, having obtained prosals for introducing a Quantity of Oil into the Kingdom of France, free from Duty, have been undoubtedly comunicated to your Excellency.—
          The Terms on which the Offers have been made, have not been aceeded to, for reasons given by the Merchants in Boston, thro’ the Medium of Mr Breck
          The present unsettled state of our Commerce, The backwardness of Gentlemen on our side of the water to engage in Companies—The uncertainty of the Value to be obtain’d for the Oil—and especially the disadvantage of receiving Goods for pay, chosen by persons, who cannot be Judges of the Quallities suitable for our Market,—all operate against engageing in the Contract, as proposed
          A number of Gentlemen, however, who wish to engage on their seperate Accounts with spirit into this Business, and who, if the same privellidges can be procur’d to Individuals as are proposed to a Company, are fully equal to it, have induced me to engage in a Negotiation for the purpose
          The same Advantages will hereby accrue to the Kingdom, & its Manufactures, as in the Way proposed by Monsr Suffrain, and the probable Chance of very considerable Loss to the Adventurers saved, by having Goods sent out suitable to the American Market—
          The long Experience I have had in the dry Goods Business, induces the Gentlemen in Trade to put full Confidence in me, And the Tryal I made in that Kingdom three years since, convinces me, that very many Articles to be purchased there would suit our Trade, & that very considerable savings might be made if purchases there were conducted with Judgement—
          His Excellency Govr. Bowdoin, the Lt. Govr. & others have done me the honour to recommend this Business to the renewed Attention of the Marquis, and to his Excellency Mr. Jefferson, as involving in it Consequences of the most beneficial Nature to the Commerce of our Commonwealth, and the united states at large—
          One Circumstance I would beg Leave to mention to your Excellency, as a fact, which I had from the honble Mr. Coffin of the Senate—
          
          Mr Folger & Mr Starbuck of Nantucket had agreed with certain Gentlemen at Halifax, under the patronage of the Governor there, for a Grant of 400 Acres of Land at Dartmouth opposite to Halifax for a Settlement of One hundred & fifty families which they engaged to bring from Nantucket, to establish the whale fishery in that Government, and gave great Encouragement, that most of the Inhabitants would emigrate to them, and thus intirely draw this valuable Branch of Business from us—
          Ev’ry Art and Finess was made Use of for this purpose, and from the great Discouragement the Trade of the Island labour’d under, they had the prospect of a partial Success, when luckily these proposals came in the way, and put an entire stop to their Negotiations, and they were able, only to carry five or six Families with them—
          Your Excellency is sensible of the very great Importance of this Branch of Business, almost to our very commercial Existence—and that the more sources which could be found for its Exports the more advantages would accrue—
          After having thus taken the Freedom to state to you the Business I have engaged in, shall I ask the favour of your Excellency’s Advice and Assistance in the prosecution of it— your Influence is great, and one Line from you, would have more happy Effects than all I could urge—
          I am now on my Passage by the Ceres, shall only touch at Dover, and embark directly for Calais, If you would please to honour me with a Line to Paris, as soon as you can find Leisure from more important Avocations, and give me such Instructions, as you judge might fecilicate the Business, & Letters of Introduction to the Marquis de la Fayette, Mr Jefferson, or any others whose Influence you think would promote it, or serve me in my Establishment, they would give great additional weight to those I already have, and lay me under the highest Obligations—
          Your Excellency’s personal Knowledge of me, & my Connections, is such that I dare refer thereto, for your Attestations to my honour & Integrity
          I purpose to reside during the winter in paris or its Neighbourhood and if I suceed in this Concern, to send for my family in the spring, as I have great Encouragement from Providence New york &c of Business—
          Be pleased to make my most respectful Compliments to Mrs. Adams
          
          I should be happy in rendering to her, or you any services in Paris—
          I have the honour to be with sentiments of the most perfect Esteem and respect / your Excellency’s most obedt. & mo hble: servt
          
            Nathl Barrett
          
          
            The principal Objects of the proposed Alterations are
            That on Certificates being lodg’d at the Customs, that the produce of Oil imported by Individuals, after deducting the Charges of the Ship in Port, have been exported in the produce & manufactures of the Kingdom the Duties shall be remitted, as offerd to the Company Imports—
            If possible to be obtaind—That some part, say one third, may be paid for in Cash—as the fishermen in this Trade draw one half. & must be paid nearly all their shares in money
            If this cannot be done, to endeavour that the Exports of India and other Goods the produce of the Trade of the Kingdom may be intitled to the same Advantage as the produce and Manufactures thereof—in certain Proportions—
          
        